Exhibit 10.1





VICAR OPERATING, INC.



SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT AND
FIRST AMENDMENT TO PLEDGE AND SECURITY AGREEMENT




This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AND
GUARANTY  AGREEMENT  AND  FIRST AMENDMENT  TO  PLEDGE  AND SECURITY AGREEMENT
(this “Second Amendment”), dated as of April 19, 2013 (the “Second Amendment
Effective Date”) is entered into by and among VICAR OPERATING, INC., a Delaware
corporation (“Company”), VCA ANTECH, INC., a Delaware corporation (“Holdings”),
CERTAIN SUBSIDIARIES OF COMPANY, as Guarantors (the “Guarantors”), the Lenders
party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as
Administrative Agent (in such capacity, “Administrative Agent”), Collateral
Agent (in such capacity, “Collateral Agent”), Issuing Bank and Swing Line Lender
and is made with respect to (i) that certain Amended and Restated Credit and
Guaranty Agreement, dated as of August 16, 2011 (as amended by the First
Amendment to Amended and Restated Credit and Guaranty Agreement, dated as of
January 25, 2012, the “Credit Agreement”) by and among Company, Holdings, the
Guarantors, the Lenders party thereto from time to time, Wells Fargo, as
Administrative Agent, Collateral Agent, Issuing Bank and Swing Line Lender, Bank
of America, N.A. and JPMorgan Chase Bank, N.A., as Co-Syndication Agents, and
U.S. Bank National Association  and Union Bank, N.A., as Co-Documentation Agents
and (ii) that certain Pledge and Security Agreement, dated as of August 19, 2010
(the “Pledge and Security Agreement”), by and among Holdings, Company, the
Guarantors and the Collateral Agent. Capitalized terms used herein not otherwise
defined herein or otherwise amended hereby shall have the meanings ascribed
thereto in the Credit Agreement.



RECITALS:



WHEREAS, the Credit Parties have requested that Requisite Lenders agree to amend
certain provisions of the Credit Agreement and the Pledge and Security Agreement
as provided for herein; and



WHEREAS, subject to certain conditions, Requisite Lenders are willing to agree
to such amendments relating to the Credit Agreement and the Pledge and Security
Agreement.



NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:



SECTION I.                AMENDMENT TO CREDIT AGREEMENT

(a)                            Section 1.1 of the Credit Agreement is hereby
amended by adding the following in alphabetical order:



““Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et
seq.), as amended from time to time, and any successor statute.”

--------------------------------------------------------------------------------



““Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor,  any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof)   is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.”

““Qualified ECP Guarantor” means, in respect of any Swap Obligations, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant”   at   such   time   by   entering   into   a  
keepwell   under   Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

““Second Amendment Effective Date” means April 19, 2013.”

““Swap Obligation” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.”

(b)                           Section 6.1(o) of the Credit Agreement is hereby
amended by replacing the reference to “$10,000,000” therein with “$40,000,000.”



(c)                           Section 6.5(p) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

“(p)        so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, Holdings may, without limiting Restricted
Junior Payments permitted under Section 6.5(j), make other Restricted Junior
Payments (and Company may make Restricted Junior Payments to Holdings for use by
Holdings to make such Restricted Junior Payments) in the form of (i) dividends
or distributions to holders of its Capital Stock on a pro rata basis or (ii)
repurchases of its Capital Stock on the open market, in either case so long as
at the time of any such Restricted Junior Payment, and after giving effect
thereto, Company shall be in pro forma compliance with the covenants set forth
in Section 6.8 as of the last day of the most recently ended Fiscal Quarter
after giving effect to such payments.”

2

--------------------------------------------------------------------------------



(d)                           Section 6.7(m) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

“(m)         (i) equity Investments in Foreign Subsidiaries in Canada or the
United Kingdom owned on the Second Amendment Effective Date and (ii) Investments
after the Second Amendment Effective Date not to exceed $200,000,000 at any time
outstanding (net of return of capital or repayments of principal actually
received, in each case in cash, with respect to any such Investments (which
amount shall not exceed, for purposes of determining the availability of the
above amount, the original cost of such Investment)) made after the Second
Amendment Effective Date in Foreign Subsidiaries in Canada or the United
Kingdom, provided that (a) the above amount will be reduced by the amount of any
Permitted Acquisitions made of Foreign Subsidiaries in the United Kingdom or
Canada pursuant to Section 6.9(h) after the Second Amendment Effective Date and
(b) to the extent that Investments in Foreign Subsidiaries in Canada or the
United Kingdom are made in the form of shares of common stock of Holdings not
otherwise prohibited by the Credit Documents, then the value of such shares of
common stock of Holdings shall not be counted against the above amount; and”

(e)                           Section 6.9(d) of the Credit Agreement is hereby
amended by replacing the reference to “$1,000,000” therein with “$5,000,000.”



(f)                            Section 6.9(h) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

“(h)        Permitted Acquisitions; provided, however, that (i) with respect to
any Permitted Acquisitions outside of the United States after the Second
Amendment Effective Date, such Permitted Acquisitions shall be limited to
entities or assets in the United Kingdom and Canada and shall not exceed
$200,000,000 in the aggregate, (ii) the threshold for Permitted Acquisitions of
Persons in the United Kingdom and Canada above will be reduced by the amount of
any outstanding Investments made in Foreign Subsidiaries in the United Kingdom
or Canada pursuant to Section 6.7(m) after the Second Amendment Effective Date
and (iii) to the extent that any consideration for Permitted Acquisitions is in
the form of shares of common stock of Holdings not otherwise prohibited by the
Credit Documents, then the value of such shares of common stock shall not be
counted against the above amount; and”

3

--------------------------------------------------------------------------------



(g)                            Section 7.1 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

“7.1 Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. 362(a)) (collectively, the “Guaranteed Obligations”); provided, however,
that Guaranteed Obligations consisting of obligations of any Credit Party
arising under any Hedge Agreement shall exclude all Excluded Swap Obligations.”

 

(h)                           New Section 7.13 of the Credit Agreement is hereby
added as follows:

 

“7.13  Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under this Article VII in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 7.13 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 7.13, or
otherwise under this Article VII, as it relates to such Credit Party, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section shall remain in full force and effect until a payment in full
of all Obligations.   Each Qualified ECP Guarantor intends that this Section
7.13 constitute, and this Section 7.13 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Credit
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.”

SECTION II.              AMENDMENT TO PLEDGE AND SECURITY AGREEMENT



Section 2.1 of the Pledge and Security Agreement is hereby amended and restated
in its entirety as follows:

4

--------------------------------------------------------------------------------



 

“2.1 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment and performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) and any successor provision thereof), of
all Obligations with respect to any Grantor (the "Secured Obligations")
provided, however, that Secured Obligations consisting of obligations of any
Credit Party arising under any Hedge Agreement shall exclude all Excluded Swap
Obligations.”

SECTION III.             CONDITIONS PRECEDENT TO EFFECTIVENESS



The effectiveness of the amendments set forth in Section I and Section II hereof
are subject to the satisfaction, or waiver, of the following conditions on or
before the Second Amendment Effective Date:



(a)       Company, Holdings, all of the Guarantor Subsidiaries and Requisite
Lenders shall have indicated their consent by the execution and delivery of the
signature pages hereof to the Administrative Agent.



(b)       Company shall have paid all fees and other amounts due and payable on
or prior to the Second Amendment Effective Date, including, to the extent
invoiced, reimbursement
or  other  payment  of  all  out-of-pocket  expenses  required  to  be  reimbursed  or  paid  by  the
Company hereunder or under any other Credit Document.



(c)       Administrative Agent and Lenders shall have received such other
documents and information regarding Credit Parties and the Credit Agreement as
Administrative Agent may reasonably request.



SECTION IV.               REPRESENTATIONS AND WARRANTIES



A.       Corporate Power and Authority. Each Credit Party has all requisite
corporate power and authority to enter into this Second Amendment and to carry
out the transactions contemplated by, and perform its obligations under the
Credit Agreement and the other Credit Documents as amended by this Second
Amendment.



B.        Authorization of Agreements.    The execution and delivery of this
Second Amendment and the performance of the Credit Agreement, the Pledge and
Security Agreement and the other Credit Documents as amended by this Second
Amendment have been duly authorized by all necessary corporate action on the
part of each Credit Party.

C.        No Conflict.   The execution and delivery by each Credit Party of this
Second Amendment and the performance by each Credit Party of the Credit
Agreement, the Pledge and Security Agreement and the other Credit Documents as
amended by this Second Amendment do not (i) violate (A) any provision of any
law, statute, rule or regulation, or of the certificate or articles of
incorporation or partnership agreement, other constitutive documents or by-laws
of each Credit Party or any of its Subsidiaries except to the extent such
violation could not reasonably be expected to have a Material Adverse Effect,
(B) any applicable order of any court or any rule, regulation or order of any
Governmental Authority except to the extent such
violation  could  not  reasonably  be  expected  to  have  a  Material  Adverse  Effect  or  (C)  any
provision of any indenture, certificate of designation for preferred stock,
agreement or other instrument to which each Credit Party or any of its
Subsidiaries is a party or by which any of them or any of their property is or
may be bound except to the extent such violation could not reasonably be
expected to have a Material Adverse Effect, (ii) conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under any such indenture, certificate of designation for preferred
stock, agreement or other instrument, where any such conflict, violation, breach
or default referred to in clause (i) or (ii) of this Section IV.C., individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect, (iii) result in or require the creation or imposition of any Lien upon
any of the properties or assets of any Credit Party (other than any Liens
created under any of the Credit Documents in favor of Collateral Agent on behalf
of Secured Parties), or (iv) require any approval of stockholders or partners or
any approval or consent of any Person under any contractual obligation of each
Credit Party, except for such approvals or consents which have been obtained and
are in full force and effect.

5

--------------------------------------------------------------------------------



D.        Governmental Consents. No action, consent or approval of, registration
or filing with or any other action by any Governmental Authority is required in
connection with the execution and delivery by each Credit Party of this Second
Amendment and the performance by each Credit Party of the Credit Agreement, the
Pledge and Security Agreement and the other Credit Documents as amended by this
Second Amendment, except for such actions, consents and approvals the failure to
obtain or make which could not reasonably be expected to result in a Material
Adverse Effect or which have been obtained and are in full force and effect.



E.        Binding Obligation.  This Second Amendment, the Credit Agreement, the
Pledge and Security Agreement and the other Credit Documents have been duly
executed and delivered by each Credit Party party thereto and each constitutes a
legal, valid and binding obligation of each such Credit Party enforceable
against such Credit Party in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, moratorium, reorganization or other
similar laws affecting creditors’ rights generally and except as enforceability
may be limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).



F.      Incorporation of Representations and Warranties From Credit Agreement.
The representations and warranties contained in Section 4 of the Credit
Agreement are and will be true and correct in all material respects on and as of
the Second Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.



G.       Absence of Default.   No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Second
Amendment that would constitute an Event of Default or a Default.

6

--------------------------------------------------------------------------------



SECTION V.                ACKNOWLEDGMENT AND CONSENT



Each of Holdings and each Guarantor Subsidiary has (i) guaranteed the
Obligations and (ii) created Liens in favor of Collateral Agent for the benefit
of the Secured Parties on certain Collateral to secure its obligations under the
Credit Agreement and the Collateral Documents subject to the terms and
provisions of the Credit Agreement. Each of Holdings and each
Guarantor  Subsidiary  together  with  the  Company  are  collectively  referred  to  herein  as  the
“Credit Support Parties” (and each Person comprising the Credit Support Parties,
individually, a “Credit Support Party”), and the Credit Agreement and the
Collateral Documents are collectively referred to herein as the “Credit Support
Documents”.



Each Credit Support Party hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement, the Pledge and Security Agreement and this
Second Amendment and consents to the amendment of  the Credit Agreement and the
Pledge and Security Agreement effected pursuant to this Second Amendment. Each
Credit Support Party hereby confirms and affirms that each Credit Support
Document to which it is a party or otherwise bound and all Collateral encumbered
thereby will continue to guarantee or secure, as the case may be, to the fullest
extent possible in accordance with the Credit Support Documents (in the case of
the Pledge and Security Agreement, as amended by this Second Amendment) the
payment and performance of all Obligations under each of the Credit Support
Documents, as the case may be (in each case as such terms are defined in the
applicable Credit Support Document), including without limitation the payment
and performance of all such Obligations under each of the Credit Support
Documents, as the case may be, in respect of the Obligations of the Company now
or hereafter existing under or in respect of the Credit Agreement as amended by
this Second Amendment, including any increase thereto, and hereby pledges and
assigns to the Collateral Agent, and grants to the Collateral Agent a continuing
lien on and security interest in and to all Collateral (in each case as such
term is defined in the applicable Credit Support Document) as collateral
security for the prompt payment and performance in full when due of the
Obligations under each of the Credit Support Documents to which it is a party
(whether at stated maturity, by acceleration or otherwise).



Each Credit Support Party acknowledges and agrees that any of the Credit Support
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Second  Amendment, except as expressly provided in this
Second Amendment. Each Credit Support Party represents and warrants that all
representations and warranties contained in the Credit Agreement, this Second
Amendment and the Credit Support Documents to which it is a party or otherwise
bound are true and correct in all material respects on and as of the Second
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date.



Each Credit Support Party acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Second Amendment, such Credit
Support Party is not required by the terms of the Credit Agreement or any other
Credit Document to consent to the amendments to the Credit Agreement or the
Pledge and Security Agreement effected pursuant to this Second Amendment and
(ii) nothing in the Credit Agreement, the Pledge and Security Agreement, this
Second Amendment or any other Credit Document shall be deemed to require the
consent of such Credit Support Party to any future amendments to the Credit
Agreement or the Pledge and Security Agreement.

7

--------------------------------------------------------------------------------



SECTION VI.     MISCELLANEOUS



A.        Binding  Effect.   
This  Second  Amendment  shall  be  binding  upon  the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder or any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders.



B.        Severability.   In case any provision in or obligation hereunder shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.



C.        References   to   Credit   Agreement   and   to   Pledge   and  
Security Agreement.   On and after the Second Amendment Effective Date, (i) each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Credit Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as amended by this Second Amendment
and (ii) each reference in the Pledge and Security Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the Pledge and Security Agreement, and each reference in the other Credit
Documents to the “Pledge and Security Agreement”, “thereunder”, “thereof” or
words of like import referring to the Pledge and Security Agreement shall mean
and be a reference to the Pledge and Security Agreement as amended by this
Second Amendment.



D.        Effect on Credit Agreement and Pledge and Security Agreement. Except
as specifically amended by this Second Amendment, the Credit Agreement, the
Pledge and Security Agreement and the other Credit Documents shall remain in
full force and effect and are hereby ratified and confirmed.



E.       Execution.   The execution, delivery and performance of this Second
Amendment shall not, except as expressly provided herein, constitute a waiver of
any provision of, or operate as a waiver of any right, power or remedy of any
Agent or Lender under, the Credit Agreement, the Pledge and Security Agreement
or any of the other Credit Documents.



F.        Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.



G.       APPLICABLE LAW. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

8

--------------------------------------------------------------------------------



H.       Counterparts. This Second Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.   As set forth herein, this Second Amendment shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto and receipt by Company, Holdings and Administrative Agent of written or
telephonic notification of such execution and authorization of delivery thereof.



[The remainder of this page is intentionally left blank.]

9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.



COMPANY:

 

VICAR OPERATING, INC.

 

By:

/s/ Bob Antin

Name: Bob Antin

Title: CEO & President

 

By:

/s/ Tomas W. Fuller

Name: Tomas W. Fuller

Title: CFO, VP & Secretary

   

HOLDINGS:

VCA ANTECH, INC.

 

By:

/s/ Bob Antin

Name: Bob Antin

Title: CEO & President

 

By:

/s/ Tomas W. Fuller

Name: Tomas W. Fuller

Title: CFO, VP & Secretary

 

[Signature Page to Second Agreement to A&R Credit Agreement]

--------------------------------------------------------------------------------



GURANTOR SUBSIDIARIES:

ALBANY VETERINARY CLINIC

ANIMAL CARE CENTER AT MILL RUN, INC.

ANIMAL CARE CENTERS OF AMERICA, INC.

ANTECH DIAGNOSTICS, INC.

ARROYO PETCARE CENTER, INC.

ASSOCIATES IN PET CARE, INC.

EDGEBROOK, INC.

HEALTHY PET CORP.

PET’S CHOICE, INC.

PETS’ CHOICE, INC.

SOUND TECHNOLOGIES, INC.

SOUTH COUNTY VETERINARY HOSPITAL, INC.

TOMS RIVER VETERINARY HOSPITAL, INC.

VCA - ASHER, INC.

VCA ALABAMA, INC.

VCA ALBANY ANIMAL HOSPITAL, INC.

VCA ANIMAL HOSPITALS, INC.

VCA MAPLE LEAF, INC.

VCA MILLER-ROBERTSON #152

VCA MISSOURI, INC.

VCA OF NEW YORK, INC.

VCA REAL PROPERTY ACQUISITION CORPORATION

VETERINARY CENTERS OF AMERICA-TEXAS, INC.

VETSTREET, INC.

WEST LOS ANGELES VETERINARY MEDICAL GROUP, INC.

 

By:

 

/s/ Tomas W. Fuller

Name: Tomas W. Fuller

Title: CFO, VP & Secretary

 

[Signature Page to Second Amendment to A&R Credit Agreement]

--------------------------------------------------------------------------------



 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent

 

 

By:

 

/s/ Michael T. O’Brien

Name: Michael T. O’Brien

Title: Managing Director

   

[Signature Page to Second Amendment to A&R Credit Agreement]

--------------------------------------------------------------------------------



LENDER:

By signing below, you have indicated your consent to the Second Amendment:

     

BANK LEUMI USA

 

 

By:

/s/ Noam Katz

Name: Noam Katz

Title: Vice President

 

By:

/s/ Shlomi Halevy

Name: Shlomi Halevy

Title: Assistant Vice President

 

[Signature Page to Second Amendment to A&R Credit Agreement]

--------------------------------------------------------------------------------



LENDER: By signing below, you have indicated your consent to the Second
Amendment:    

Bank of America, N.A.

(Legal name of Lender)

    By:

/s/ Amie L. Edwards

Name: Amie L. Edwards

Title: Director

 

 

 

 

 

  [Signature Page to Second Amendment to A&R Credit Agreement]

--------------------------------------------------------------------------------



LENDER: By signing below, you have indicated your consent to the Second
Amendment:    

Captial One N.A.

(Legal name of Lender)     By:

/s/ Gina Honette

Name: Gina Honette

Title: Vice President

          [Signature Page to Second Amendment to A&R Credit Agreement]

--------------------------------------------------------------------------------



LENDER: By signing below, you have indicated your consent to the Second
Amendment:      

COMPASS BANK

    By:

/s/ Erik Velastegui

Name: Erik Velastegui

Title: Senior Vice President

  [Signature Page to Second Amendment to A&R Credit Agreement]

--------------------------------------------------------------------------------



LENDER: By signing below, you have indicated your consent to the Second
Amendment:      

FIRSTRUST BANK

    By:

/s/ John D. Rooney

Name: John D. Rooney

Title: Senior Vice President

  [Signature Page to Second Amendment to A&R Credit Agreement]

--------------------------------------------------------------------------------



LENDER: By signing below, you have indicated your consent to the Second
Amendment:      

JPMORGAN CHASE BANK, N.A.

    By:

/s/ Ling Li

Name: Ling Li

Title: Vice President

  [Signature Page to Second Amendment to A&R Credit Agreement]

--------------------------------------------------------------------------------



LENDER: By signing below, you have indicated your consent to the Second
Amendment:      

Manufacturers Bank

    By:

/s/ Charles Jou

Name: Charles Jou

Title: Vice President   [Signature Page to Second Amendment to A&R Credit
Agreement]

--------------------------------------------------------------------------------



LENDER: By signing below, you have indicated your consent to the Second
Amendment:      

OneWest Bank, FSB

    By:

/s/ John Farrace

Name: John Farrace

Title: EVP

  [Signature Page to Second Amendment to A&R Credit Agreement]

--------------------------------------------------------------------------------



LENDER: By signing below, you have indicated your consent to the Second
Amendment:    

PNC BANK, NATIONAL ASSOCIATION

(Legal name of Lender)

    By:

/s/ Philip K. Liebscher

Name: Philip K. Liebscher

Title: Senior Vice President

  [Signature Page to Second Amendment to A&R Credit Agreement]

--------------------------------------------------------------------------------



LENDER: By signing below, you have indicated your consent to the Second
Amendment:      

TD Bank, N.A.

    By:

/s/ David Perlman

Name: David Perlman

Title: Senior Vice President

  [Signature Page to Second Amendment to A&R Credit Agreement]

--------------------------------------------------------------------------------



LENDER: By signing below, you have indicated your consent to the Second
Amendment:    

U.S. Bank National Association

(Legal name of Lender)

    By:

/s/ Joseph M. Schnorr

Name: Joseph M. Schnorr

Title: Senior Vice President

  [Signature Page to Second Amendment to A&R Credit Agreement]

--------------------------------------------------------------------------------



LENDER: By signing below, you have indicated your consent to the Second
Amendment:      

UNION BANK, N.A.

    By:

/s/ Erik Siegfried

Name: Erik Siegfried

Title: Vice President   [Signature Page to Second Amendment to A&R Credit
Agreement]

--------------------------------------------------------------------------------



LENDER: By signing below, you have indicated your consent to the Second
Amendment:      

Wells Fargo Bank, National Association

    By:

/s/ Maribelle Villaseñor

Name: Maribelle Villaseñor

Title: Vice President   [Signature Page to Second Amendment to A&R Credit
Agreement]





